Dismissed and Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00540-CV
____________
 
TRANS GULF TRANSPORTATION, INC. AND 
CHRISTOPHER SWANSON, Appellants
 
V.
 
TECHNOLOGY TRANSFER INC., D/B/A RSA CORPORATION, Appellee
 

On Appeal from the
405th District Court
Galveston County,
Texas
Trial Court Cause
No. 08CV1229

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 18, 2009.  On December 30, 2009, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Boyce, and Sullivan.